DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed August 16, 2019.
Claims 1-20 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 15), and an article of manufacture (claim 9) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: receiving enrollment criteria for a clinical trial, wherein the enrollment criteria include a plurality of conditions; constructing a plurality of cost vectors for the plurality of conditions; determining, for a first candidate, a first set of values for one or more of the plurality of conditions, wherein the first set of values does not include a value for at least a first condition of the plurality of conditions; generating, based on the first set of values and the plurality of cost vectors, a first utilized cost for the first candidate; and ranking the first candidate based on the first utilized cost.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are defined as “mathematical relationships, mathematical formulas or equations, mathematical calculations”. 
The claim is directed to methods for ranking candidates based on a predicted utilized cost. This cost is determined by collecting patient data and arranging the patient data by “conditions”, which can be any attribute in the patient data. This is organizing the patient data into feature vectors. The system then generates cost vectors which are feature vectors representing one or more costs associated with a condition. The patient data vectors are multiplied by the cost vectors to calculate the cost for each patient, and the patients are ranked according to the calculated value. These steps are all organizing data according to mathematical relationships, by representing the data sets as vectors and ranking according to a cost, or performing mathematical calculations, by multiplying the vectors to generate the cost.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving enrollment criteria for a clinical trial and determining a first set of values for one or more conditions for a first candidate are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be enrollment criteria for a clinical trial, wherein the enrollment criteria include a plurality of conditions, specifying the vectors to be cost vectors for a plurality of conditions, the first set of values be a set of values for one or more of the plurality of conditions for a patient, and specifying the first set of values not include at least one value for at least a first condition are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that recite the data is to be used for a clinical trial, such as receiving enrollment criteria for a clinical trial or the steps that require the use of cost data for the conditions related to the enrollment criteria and the candidate data be data related to the enrollment criteria, are steps that are used to generally link the performance of the mathematical concepts to the field of clinical trial design and recruitment. 
The steps reciting generically recited components of a computer system, such as the system comprising one or more computers in communication with a memory (see Claim 15), only serve to generally link the implementation of the abstract idea to a 
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as the limitation in claim 9, “a computer-readable storage medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising: [the method of claim 1]” and the similar limitation in claim 15, “a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: [the method of claim 1]”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.

The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (receiving enrollment criteria), electronic recordkeeping (constructing a plurality of cost vectors and determining a first set of data values for a candidate, which are electronic recordkeeping because they describe organizing the data stored in the memory into groups based on their associations with a subject; ranking the candidates based on the generated cost, which is ordering the data based on some attribute), or performing repetitive calculations (generating, based on the first set of values and the plurality of cost vectors, a s first utilized cost for the first candidate). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., a computer processor and a memory/computer-readable storage medium containing a program) are all generically recited components (see specification, par. [0041], “The Processor 310 is generally representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. The Memory 315 is generally included to be representative of a random access memory. Storage 320 may be any combination of disk drives, flash-based storage devices, and the like, and may include fixed and/or removable storage devices, such as fixed disk drives, removable memory cards, caches, optical storage, network attached storage (NAS), or storage area networks (SAN).”). 
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer with generic computer components that receives and organizes data, performs calculations, and ranks the candidates based on the calculations. This is a general purpose computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-8 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-8 recite the same mathematical concepts of claim 1.
Claims 2-8 all recite additional limitations that amount to: mathematical concepts; additional iterations of the abstract idea; and insignificant extra-solution activity.
Claims 2-5 further describe the abstract idea by reciting additional limitations regarding mathematical concepts used in analyzing the data to generate the rankings. These include: generating a probability the missing candidate data will be an acceptable value; generating a candidate matrix organized according to rows of patient data and each column corresponding to one condition from the plurality of conditions; performing collaborative filtering techniques to generate the missing data values; converting data into a binary value based on whether the data value satisfies the enrollment criteria; and computing a negative natural log of the first probability. These steps are recited as the system performing a series of repetitive calculations or organizing the data into a form that can be used in performing the calculations, which is akin 
Claim 6 recites additional limitations that amount to an additional iteration of the abstract idea identified in claim 1. The additional iteration is performing calculations and ranking the tests for each candidate based on costs of the tests for each patient, whereas claim 1 performs calculations and ranks the patients based on a utilized cost for the patient. This is still performing calculations and ranking the results, but it is using a different set of data. The limitations specifying the use of the different data are examples of selecting by type or source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 7-8 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to specific types of data that is to be used when creating the cost vectors, which is an insignificant extra-solution activity.
Claims 10-14 ultimately depend from claim 9 and recite the same abstract idea as claim 9. Claims 10-14 also recite limitations that are the same or substantially similar to the limitations of claims 2-6. Claims 10-14 are rejected under 101 for the same reasons as claims 2-6. 
Claims 16-20 ultimately depend from claim 15 and recite the same abstract idea as claim 15. Claims 16-20 also recite limitations that are the same or substantially similar to the limitations of claims 2-6. Claims 16-20 are rejected under 101 for the same reasons as claims 2-6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graiver (US PG Pub. 2018/0046780) in view of Weber (US PG Pub. 2017/0061102), in further view of Langheier (US PG Pub. 2006/0173663) and Turney (US PG Pub. 2018/0341255).

Claim 1
	Regarding claim 1, Graiver teaches 
A method comprising:
Par. [0002], “The invention relates to a computer implemented method for determining clinical trial suitability or relevance.”
Receiving enrollment criteria for a clinical trial
Par. [0014], “a structured, computer parseable representation of a clinical trial's eligibility criteria is used by the probabilistic, query-based, clinical trial matching system.”
Wherein the enrollment criteria include a plurality of conditions
Par. [0154], “FIG. 10 shows a study page with a summary of eligibility with inclusion criteria and exclusion criteria.”
This shows that the eligibility criteria can include a plurality of conditions.
Estimating cost data for a clinical trial based on the eligibility criteria used
Par. [0454], “In particular, a dynamic system is developed such that when a clinical trial criterion is entered, the population the trial may be able to target is predicted and displayed via a heat map for example. This is done through accessing in real time the database of harvested data. Displayed information includes for example the possible trial sites with corresponding locations and size of the population. The estimated cost of a particular trial is also generated and displayed along with predicted attributes of the targeted population. Estimated speed and cost to recruit may also be displayed.”
Par. [0462]-[0463], “The tool may have one or more of the following features, but not limited to: a view of the available number of patients for a given trial, given its eligibility criteria, with the ability to project how long it will take and how much it will cost to find patients for a trial”
Determining, for a first candidate, a first set of values for one or more of the plurality of conditions, wherein the first set of values does not include a value for at least a first condition of the plurality of conditions
Par. [0354], “For a given patient, attributes may have known or unknown values. Without loss of generality, a may be partitioned as a=[g u]' into known 
Par. [0355], “The attributes of patients that may be represented by a vector can have a number of different forms.”
Par. [0349], “A method for producing an estimate of the probability of patient-trial eligibility is also developed by using a statistical model of patient's attributes obtained (or `learned`) using a data about a large population of patients. Specifically, we learn probability distributions that we can use to describe the probability that an unknown patient attribute will take a particular value.”
Generating, based on the first set of values and cost data, a first utilized cost for the clinical trial 
Par. [0454], “In particular, a dynamic system is developed such that when a clinical trial criterion is entered, the population the trial may be able to target is predicted and displayed via a heat map for example. This is done through accessing in real time the database of harvested data. Displayed information includes for example the possible trial sites with corresponding locations and size of the population. The estimated cost of a particular trial is also generated and displayed along with predicted attributes of the targeted population. Estimated speed and cost to recruit may also be displayed.”
Ranking the first candidate based on the suitability of the trial to the patient 
Par. [0485], “We introduce a new measure of the quality of a set of ranked pairwise patient-trial matches. This measure takes account of both the suitability of pairwise matches and the fact that the highest ranked pairwise matches will be further investigated first. The measure gives the highest ranked match greater importance than the second highest ranked match, and so on. This is achieved using a suitable rank discount function.”
The ranks are based on a suitability of the patient to the clinical trial, which involves ranking the patient that is most suitable for the trial combined with ranking the trial that is most suitable for the patient. Therefore, there must be some ranking where the patients are ranked according to their fit with the trial.
Weighing cost as an important factor in assessing patients for a clinical trial
Par. [0454], “The estimated cost of a particular trial is also generated and displayed along with predicted attributes of the targeted population. Estimated speed and cost to recruit may also be displayed.”
However, Graiver does not teach
Constructing a plurality of cost vectors for the plurality of conditions
Generating, based on the first set of values and the plurality of cost vectors, a first utilized cost for the first candidate
Ranking the first candidate based on the first utilized cost
Weber teaches
Devising a system for recruiting patients into a clinical study such to account for a plurality of cost 
[0049], “In some embodiments, the computation of the V.sub.x(patient_y) in Correlation (1) can include an expected patient enrollment cost involved in enrolling a patient to a clinical trial, an expected efficiency of identifying the patient or yield of patient recruitment, or a combination thereof. Examples of expected cost associated with identifying the patient can include, but are not limited to, costs of obtaining Institutional Review Board (IRB) approval, identifying patients to contact, getting approval from providers to contact their patients, contacting the patients, screening the patients for clinical trials, and any combinations thereof. The screening cost per patient can include the cost of patients who are eligible but cannot be recruited.”
Par. [0121], “A drug company can optimize their recruiting strategy for a clinical trial; estimate the cost of patient recruitment for a clinical trial; and/or determine an optimum study population for a clinical trial. For example, by analyzing the effects of at least one or more parameters involved in determination of the patient values described herein on the values of the patients, a drug company can, for example, modify the eligibility criteria for the clinical trial to optimize the cost and/or time for patient recruitment.”
Performing a ranking based on the first utilized cost 
Par. [0005], “the systems, methods and non-transitory computer-readable storage media described herein provide a systematic approach to rank or rate patients according to their values or desirability to one or more clinical trials based on economic factors such as demand for study subjects and supply of qualified patients for the clinical trials. In some embodiments, the values of patients as study subjects can further take into account of other financial or economic variables, e.g., but not limited to, potential profit of a drug to be studied in a clinical trial, the number of remaining years before the patent of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system Graiver the ability to consider a plurality of cost factors when identifying patient’s for a clinical trial and ranking patients based on utilized cost, as taught by Weber, because it would enable the system recruiting patients to optimize patient recruitment and identification by balancing the monetary costs of running the study with the potential monetary losses due to the amount of time it takes to recruit the study, which can help to determine the feasibility of the study (see Weber, par. [0146])
Langheier teaches
Considering clinical trial outcome for a patient as one of the possible outcomes being modeled
See par. [0036]
Generating, based on the first set of values and the plurality of cost factors, a first utilized cost for the first candidate
Par. [0063], “Models table includes data on predictive accuracy (c-index, sensitivity, specificity figures), aggregate factor cost, aggregate factor risk of procurement score, and other metrics.”
Par. [0111], “In step 506, the models are arranged in a hierarchical manner based on relative predictive value and at least one additional metric associated with applying each model to an individual. The additional metric may be monetary cost to the individual or to an organization of determining whether the individual possesses a particular factor. In another example, the additional metric may be risk to the individual associated with performing a test to determine whether or not the individual possesses the factor.”
see Langheier, par. [0006], [0033]).
Turney teaches
Constructing a plurality of cost vectors for the plurality of conditions
Par. [0184], “Maintenance costs module 928 can use the maintenance costs to define the values of C.sub.main,i in objective function J. In some embodiments, maintenance costs module 928 stores the maintenance costs as an array C.sub.main including a cost element for each of the maintenance activities that can be performed. For example, maintenance costs module 928 can generate the following array: C.sub.main=[C.sub.main,1C.sub.main,2 . . . C.sub.main,m], where the array C.sub.main has a size of 1.times.m and each element of the array C.sub.main includes a maintenance cost value C.sub.main,j for a particular maintenance activity j=1 . . . m.”
The cost array is functionally the same as a matrix of m x 1, where each term is a column of length 1, and the columns represent vectors of costs for each maintenance decision.
Generating, based on the first set of values and the plurality of cost vectors, a first utilized cost 
Par. [0230], “In other embodiments, step 1012 includes estimating the maintenance cost Cost.sub.main by multiplying the maintenance cost array C.sub.main by the matrix of binary decision variables B.sub.main as shown in 
The equations that follow show a multiplication of a cost array and a matrix of binary decisions that represent a decision to perform the maintenance task at each time.
It is noted that the additional costs of Langheier, specifically the risk to the patient of procurement, could be added as additional terms in the vector for each decision, and the plurality of cost vectors could be represented as a m x n matrix with m representing the number of decisions and n representing the number of types of costs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, and Langheier the ability to represent costs as a plurality of constructed cost vectors and using the cost vectors to generate a cost, as taught by Turney, because a matrix is a known way to organize a series of factors for a plurality of different entities (such as possible decisions made at different time points, which is akin to possible cost incurring data points for each patient considered for recruitment into a study), a vector is known way to organize a set of data (such as a series of costs), and multiplying the matrix and the vector is a known way to calculate the costs for the different factors for each entity (see Turney, par. [0181]-[0189]).

Claim 2

Generating, for the first candidate, a first probability that the first candidate will have an acceptable value for the first condition
Par. [0389]-[0395] describes how the system can determine the eligibility for a patient based on a probability that the patient meets all eligibility criteria. This requires identifying a probability that each imputed data value meets the eligibility criteria.

Claim 3
	Regarding claim 3, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 2. Graiver further teaches
Generating a plurality of candidate vectors, wherein each candidate vector represents the data for each respective candidate, and a respective column for each respective condition of the plurality of conditions
Par. [0351], “The set of interesting patient attributes may be represented by a vector: a=[a.sub.1,a.sub.2, . . . ]' (3)”
Par. [0352], “where each attribute a.sub.i is defined on a (possibly infinite) set S.sub.i of possible values depending on its type and the range of values that are allowed, i.e.”
Par. [0355], “The attributes of patients that may be represented by a vector can have a number of different forms. Examples are but not limited to: [0356] Boolean form such as True/False; [0357] Real value (for example the value of resting heart rate); [0358] Discrete set (for example ethnicity: Caucasian/White/Other); [0359] Mechanism by which we acquire the patient (ex: Facebook user).”
Performing one or more collaborative filtering (CF) techniques on the candidate vector
Par. [0134], “a collaborative filtering is exploited to make predictions about patients' medical histories”
However, Graiver does not explicitly teach
Converting the plurality of candidate vectors into a candidate matrix, wherein the candidate matrix includes a respective row for each respective candidate, and a respective column for each respective condition of the plurality of conditions
Turney teaches
Converting the plurality of candidate vectors into a candidate matrix, wherein the candidate matrix includes a respective row for each respective candidate, and a respective column for each respective condition of the plurality of conditions
Par. [0182], “In some embodiments, maintenance estimator 922 generates a matrix B.sub.main of the binary maintenance decision variables. The matrix B.sub.main may include a binary decision variable for each of the different maintenance activities that can be performed at each time step of the optimization period. For example, maintenance estimator 922 can generate the following matrix: [Equation 12], where the matrix B.sub.main has a size of m.times.h and each element of the matrix B.sub.main includes a binary decision variable for a particular maintenance activity at a particular time step of the optimization period. For example, the value of the binary decision variable B.sub.main,j,i indicates whether the jth maintenance activity will be performed during the ith time step of the optimization period.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, Langheier, and Turney the ability to construct a candidate matrix comprising a plurality of rows representing a plurality of see Turney, par. [0182]).

Claim 4
Regarding claim 4, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 3. Graiver further teaches
Prior to performing the one or more CF techniques on the candidate matrix, converting each respective value in the candidate matrix to a respective binary value based on whether the respective value satisfies the enrollment criteria
Par. [0045], “the clinical trial matching system automatically uses answers or other data from any of the following: electronic health records; data from physicians;”
This shows that patient data is taken from the patient’s records, which would mean that not all of the data being evaluated has been provided by patient answers to yes/no questions.
Par. [0184], “Each criterion, Inclusion or Exclusion, can be broken down into a number of propositions, such as "the patient is at least 18 years of age" or "the patient must not have cancer". Each proposition may be seen as a question for an applicant, to which the only answers may be "yes" or "no". The Trial Annotation Grammar is a way to logically describe these propositions in a way that a computer system can interpret and manipulate. Each proposition in the original trial criteria is represented by a Clause.”
Par. [0195], “This relates to things that cannot be described as simple facts. For example, a patient can either have a disease, or not have a disease. However, things like "height" or "age" may take a range of values. These 
See also par. [0204]-[0206], which shows the system setting comparisons for thresholds as the eligibility criteria, which can be used to convert patient data into a binary variable where the statement is either true or false.
These show that patient eligibility is determined by comparison to thresholds or other statements to output a binary indication of whether the patient meets that particular eligibility criterion.

Claim 6
	Regarding claim 6, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 2. Graiver further teaches
Performing all rankings based on the first probability
The probability in Graiver is done to determine the likelihood the patient is eligible. If the patient is determined not to meet any of the eligibility criteria, the patient would not be considered for additional screening or clinical tests
However, Graiver does not teach
Ranking, based on a first cost vector of the plurality of cost vectors, one or more clinical tests for the first candidate, wherein the first cost vector corresponds to the first condition
Langheier teaches
Ranking, based on multiple factors that include at least one non-cost factor and a first cost vector of the plurality of cost vectors, one or more clinical tests for the first candidate, wherein the first cost vector corresponds to the first condition
Par. [0008], “In addition, it may be desirable to evaluate different treatment and testing strategies and the effects of these strategies on the likelihoods associated with the different outcomes, and recommend the optimal overall strategy or decision path.”
This shows that the ranking can be done on testing strategies, which would include one or more clinical tests.
Par. [0085], “Multiple sorting of models using not only predictive accuracy, but also uploaded factor information, such as cost and risks of the factor tests on individuals, when conducted in various settings; this allows for the automated selection of models which meet a certain Proventys standard threshold of high accuracy while minimizing cost to insurers, physicians and patients, and minimizing risk to patients undergoing diagnostics.”
Par. [0064-[0066] describes rankings based on predictive accuracy, cost, and risk of procurement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, Langheier, and Turney the ability to rank one or more clinical tests for the first candidate based on a first cost vector and at least one other non-cost factor, as taught by Langheier, because it allows the users of the system to recognize costs and identify the testing strategies that are most cost-effective (see Langheier, par. [0032]).

Claim 7
	Regarding claim 7, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 1. However, Graiver does not teach teaches
Each respective cost vector of the plurality of cost vectors corresponds to a respective condition of the plurality of conditions and indicates a respective cost of a respective clinical test needed to determine a value for the respective condition, with respect to a respective candidate
Turney teaches
Each respective cost vector of the plurality of cost vectors corresponds to a respective condition of the plurality of conditions
Par. [0230], “In other embodiments, step 1012 includes estimating the maintenance cost Cost.sub.main by multiplying the maintenance cost array C.sub.main by the matrix of binary decision variables B.sub.main as shown in the following equations: [Equation that shows multiplying the cost array by the matrix], where each element of the array C.sub.main includes a maintenance cost value C.sub.main,j for a particular maintenance activity j=1 . . . m and each element of the matrix B.sub.main includes a binary decision variable for a particular maintenance activity j=1 . . . m at a particular time step i=1 . . . h of the optimization period.”
The cost array is functionally the same as a matrix of m x 1, where each term is a column of length 1, and the columns represent vectors of costs for each maintenance decision.
If an additional cost array (e.g., man-hours per maintenance activity) was to be added to the first cost array to form a matrix of m x 2, where each of the plurality of columns would represent a cost vector of length 2 representing the costs in time and productivity for each maintenance activity.
The limitation recited in this claim that is taught by Turney would have been already been taught by the portions of Turney that were used in the combination of claim 1. The motivation and combination statement of Turney from claim 1 is incorporated herein. 
Langheier teaches
The cost data indicates a respective cost of a respective clinical test needed to determine a value for the respective condition, with respect to a respective candidate
Par. [0085], “Multiple sorting of models using not only predictive accuracy, but also uploaded factor information, such as cost and risks of the factor tests on individuals, when conducted in various settings; this allows for the automated selection of models which meet a certain Proventys standard threshold of high accuracy while minimizing cost to insurers, physicians and patients, and minimizing risk to patients undergoing diagnostics.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, Langheier, and Turney the ability to use cost data that indicates a respective cost of a respective clinical test needed to determine a value for the respective condition with respective candidate, as taught by Langheier, because it allows the system to account for cost-effectiveness when analyzing patient outcomes (see Langheier, par. [0031], [0146]). 

Claim 8
Regarding claim 8, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 7. However, Graiver does not teach
Each respective cost vector of the plurality of cost vectors indicating at least one of: (i) a monetary cost of performing the respective clinical test; (ii) a time required to perform the respective clinical test; and (iii) an invasiveness of performing the respective clinical test
Langheier teaches 
Each respective cost vector of the plurality of cost vectors indicating at least one of: (i) a monetary cost of performing the respective clinical test; (ii) a time required to perform the respective clinical test; and (iii) an invasiveness of performing the respective clinical test
The combination of Graiver, Weber, Langheier, and Turney teaches the use of cost vectors. For this limitation, Langheier is being relied upon to teach the different types of costs. 
Par. [0085], “Multiple sorting of models using not only predictive accuracy, but also uploaded factor information, such as cost and risks of the factor tests on individuals, when conducted in various settings; this allows for the automated selection of models which meet a certain Proventys standard threshold of high accuracy while minimizing cost to insurers, physicians and patients, and minimizing risk to patients undergoing diagnostics.”
Par. [0066], “Secondary ranking of values using factor characteristics such as cost, risk of procurement (risk of the diagnostic test), and others.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, Langheier, and Turney the ability to have the costs used by the system be at least one of: a monetary cost for each clinical test, a time required to perform the respective clinical tests, and an invasiveness of performing the clinical tests, as taught by Langheier, because it allows the system to consider factors such as cost and difficulty in obtaining data that are not normally considered by models in order to identify cost-effective strategies (see Langheier, par. [0006], [0032]).

Claim 9
Claim 9 is a computer program product claim that recites a computer-readable storage medium containing computer program code that, when executed by operation of one or more computer processors, performs operations that are the same or substantially similar to the 
A computer-readable storage medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation
Par. [0055], “the system comprising: a database storing computer parseable representation of clinical trials, a query-based search interface module configured to receive an input search query for a clinical trial by the patient, and to receive answers from the patient, a query-generation module configured to generate a series of queries based on the input search query and to present the generated queries to the patient, a processor programmed to, generate a list of results with clinical trials in response to the answers from the queries given by the patient.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 10-12 and 14
Claims 10-12 and 14 are computer program product claims that depend from claim 9 and recite additional limitations that are the same or substantially similar to the limitations of claims 2-4 and 6, respectively. Please refer to the rejections of claims 9 and 2-4 and 6.

Claim 15
Claim 15 is a system claim that recites a system comprising computer components that are programmed to performs operations that are the same or substantially similar to the methods of claim 1. Graiver teaches the following limitations not taught by the rejection of claim 1:
A system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation
Par. [0055], “the system comprising: a database storing computer parseable representation of clinical trials, a query-based search interface module configured to receive an input search query for a clinical trial by the patient, and to receive answers from the patient, a query-generation module configured to generate a series of queries based on the input search query and to present the generated queries to the patient, a processor programmed to, generate a list of results with clinical trials in response to the answers from the queries given by the patient.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 16-18 and 20
Claims 16-18 and 20 are system claims that depend from claim 15 and recite additional limitations that are the same or substantially similar to the limitations of claims 2-4 and 6, respectively. Please refer to the rejections of claims 15 and 2-4 and 6.

Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graiver, Weber, Langheier, and Turney, in further view of Hullender (US PG Pub. 2003/0086612).

Claim 5
	Regarding claim 5, the combination of Graiver, Weber, Langheier, and Turney teaches all the limitations of claim 2. However, Graiver does not teach
Prior to generating the first utilized cost, computing a negative natural log of the first probability
Hullender teaches
Prior to generating the first utilized cost, computing a negative natural log of the first probability
Par. [0003], “One type of recognizer returns a list of recognition candidates, each candidate having an associated score corresponding to a probability between zero and one-hundred percent that its associated candidate is correct. For purposes of programming and mathematical convenience, the probability score may be returned as a negative natural log of the probability percentage, with the highest probability candidate having the lowest associated value. Because in this instance a smaller score corresponds to a better match, the score is sometimes referred to as a cost, with the lowest cost indicating the best match.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Graiver, Weber, Langheier, and Turney the ability to take a negative natural logarithm of the probabilities, as taught by Hullender, because the negative natural log of the probability will assign lower scores to the data that is most likely to have an acceptable value, which, when multiplied by the cost vector, would result in higher calculated costs for patients less likely to have acceptable data values and lower calculated costs for patients that are more likely to have acceptable data values (see Hullender, par. [0003]).

Claim 13


Claim 19
Claim 19 is a system claim that depends from claim 15 and recites additional limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 15 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686